  Case 17-20759       Doc 62   Filed 10/28/19 Entered 11/01/19 09:02:16             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:    17-20759
MASHAWN WILLIAMS                             )
                                             )                Chapter: 13
                                             )
                                                              Honorable LaShonda Hunt
                                             )
                                             )
                                                 )
               Debtor(s)
                        &255(&7('ORDER MODIFYING PLAN


       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

  It is hereby ORDERED that:

  1) The motion to extend time to file Claim #8 is moot.

  2) Debtor's Chapter 13 plan is modified so that Part 2.1 provides that Debtor will pay to the trustee
$270.00 monthly pursuant to the provisions of the plan, commencing with the next payment due.

  3) §E7 of Debtor's plan is modified to: “7. Specially classified unsecured claim. A special class
consisting of the following non-priority unsecured claim: City of Chicago c/o Talan & Ktsanes shall be
paid at 100 % of the allowed amount. The total of all payments to this special class is estimated to be
$1,922.77.”

                                                           Enter:


                                                                    Honorable LaShonda A. Hunt
Dated: October 28, 2019                                             United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfiield Jr. ARDC #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
